Name: Commission Regulation (EEC) No 1477/91 of 31 May 1991 fixing the additional co-responsibility levy on cereals for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production
 Date Published: nan

 1 . 6 . 91 Official Journal of the European Communities No L 138/79 COMMISSION REGULATION (EEC) No 1477/91 of 31 May 1991 fixing the additional co-responsibility levy on cereals for the 1991/92 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 4b (5) thereof, Whereas, in accordance with Article 4b (2) of Regulation (EEC) No 2727/75, the additional co-responsibility levy is to be fixed, as from the 1990/91 marketing year, on the basis of a flat rate of 1,5 % , adjusted where appropriate in the following marketing year to take account of the amount by which the maximum guaranteed quantity is exceeded during the preceding marketing year ; whereas the Commission has ascertained that the 1990 harvest does not exceed the maximum guaranteed quantity ; whereas the additional co-responsibility levy should there ­ fore not be collected during the 1991 /92 marketing year ; Whereas the measures provided for in this Regulation are in accordance with th opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The additional co-responsibility levy provided for in Article 4b of Regulation (EEC) No 2727/75 shall not apply for the 1991 /92 marketing year. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 353, 17. 12. 1990, p. 23.